                   Case 19-50256-BLS            Doc 10       Filed 03/09/20        Page 1 of 2




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

    In re:                                                           Case No. 08-11006 (BLS)

    JEVIC HOLDING CORP., et al., 1                                   CHAPTER 7
                                                                     (Jointly Administered)
                                Debtors.

    THE CIT GROUP/BUSINESS CREDIT, INC., as
    agent for itself and the Lender Group,

                                Plaintiff,
                                                                     Adv. Proc. No. 19-50256 (BLS)
              v.

    JEVIC HOLDING CORP.; JEVIC
    TRANSPORTATION, INC.; CREEK ROAD
    PROPERTIES, LLC; GEORGE L. MILLER, solely
    in his capacity as Chapter 7 Trustee of the
    bankruptcy estates of Jevic Holding Corp., et al.;
    THE GOODYEAR TIRE & RUBBER CO.;
    ACTION CALENDAR & SPECIALTY CO., INC.;
    IRVING OIL CORPORATION; HARTFORD
    FIRE INSURANCE COMPANY; THE
    ILLUMINATING COMPANY; PITNEY BOWES
    GLOBAL FINANCIAL SERVICES, LLC;
    WILLIAMS SCOTSMAN, INC.; SUNGARD
    AVAILABILITY SERVICES LP; PACHULSKI
    STANG ZIEHL & JONES LLP; MORRIS
    ANDERSON & ASSOCIATES; and KLEHR,
    HARRISION, HARVEY, BRANZBURG &
    ELLERS LLP,

                                Defendants.




1
 The Debtors in these cases, along with the last four digits of the federal tax identification number for each of the
Debtors, are Jevic Holding Corp. (8738), Creek Road Properties, LLC (9874) and Jevic Transportation, Inc. (3402).




5186093v1
                 Case 19-50256-BLS          Doc 10     Filed 03/09/20   Page 2 of 2




                       NOTICE OF AGENDA OF MATTERS SCHEDULED
                     FOR HEARING ON MARCH 11, 2020 AT 9:30 A.M. (ET)


CONTESTED MATTERS

      1.        PRETRIAL STATUS CONFERENCE in Adversary Proceeding No. 19-50256
                (BLS):

                 Related Documents:

                         A.     Complaint (filed June 3, 2019, Adversary Docket No. 1).

                         B.     The CIT Group/Business Credit, Inc’s Motion to Extend Time for
                                Service of Complaint (filed June 3, 2019, Adversary Docket
                                No. 3).

                         C.     Order Granting Plaintiff’s Motion to Extend Time for Service of
                                Complaint (filed June 24, 2019).

                         D.     Summons and Notice of Pretrial Conference (filed January 23,
                                2020, Adversary Docket No. 8).

Status:     This matter is going forward.


Dated: March 9, 2020                            MONTGOMERY MCCRACKEN
                                                 WALKER & RHOADS LLP

                                            By: /s/ Gregory T. Donilon
                                                Gregory T. Donilon (DE Bar No. 4244)
                                                David Dormont (admitted pro hac vice)
                                                1105 North Market Street, Suite 1500
                                                Wilmington, DE 19801
                                                Telephone: (302) 504-7800
                                                Facsimile: (302) 504-7820
                                                gdonilon@mmwr.com
                                                ddormont@mmwr.com

                                                General Bankruptcy Counsel for
                                                George L. Miller, Chapter 7 Trustee




                                                 -2-
5186093v1
